 



Exhibit 10.17
ADDENDUM
TO
STOCK OPTION AGREEMENT
     The following provisions are hereby incorporated into, and are hereby made
a part of that certain Stock Option Agreement (the “Option Agreement”) by and
between Broadcom Corporation, a California corporation (the “Corporation”), and
Eric K. Brandt (“Optionee”) evidencing a stock option granted this day to
Optionee (the “Option”) under the terms of the Corporation’s 1998 Stock
Incentive Plan, as amended and restated (the “Plan”). The provisions of this
Addendum shall be effective immediately.
     Optionee has entered into an employment agreement with the Corporation
pursuant to that certain letter from the Corporation dated March 11, 2007 (the
“Letter Agreement”). The purpose of this Addendum is to supplement the terms of
the Option Agreement so that those terms conform to the special benefits to
which Optionee will become entitled pursuant to the terms of the Letter
Agreement.
     All capitalized terms in this Addendum, to the extent not otherwise defined
herein, shall have the meanings assigned to them in the Letter Agreement,
including Appendix II thereto.
SPECIAL OPTION BENEFITS
     1. If an Event should occur during the Term the Retention Program set forth
in Appendix II to the Letter Agreement is in effect, and within nine (9) months
after that Event, either the Corporation terminates the Optionee’s employment
other than for Cause or Disability, or Optionee terminates his employment with
the Corporation for Good Reason, then Optionee shall immediately become entitled
to the following additional benefits to the extent the Option is at that time
outstanding:
     (i) Optionee shall, immediately on the Date of Termination, be credited
with an additional twenty-four (24) months of employment with the Corporation
for purposes of the vesting schedule in effect for the Option so that Optionee
shall be immediately vested in the Option to the same extent as if Optionee had
completed an additional twenty-four (24) months of employment with the
Corporation prior to the Date of Termination, and
     (ii) the Option shall remain exercisable, for any or all of the shares in
which Optionee is vested on the Date of Termination, until the EARLIER of
(A) the expiration of the twenty-four (24)-month period measured from the Date
of Termination or (B) the specified expiration date of the Option term.
     2. If Optionee’s employment is terminated by reason of death or Disability,
then Optionee shall, immediately on the Date of Termination, become fully vested
in the Option (to the extent outstanding on such date) and the Option shall
remain exercisable until the EARLIER of (A) the expiration of the twelve
(12)-month period measured form the Date of Termination or (B) the specified
expiration date of the Option term.

 



--------------------------------------------------------------------------------



 



     3. To the extent any of the benefits provided pursuant to this Addendum
shall be deemed to constitute a parachute payment under Section 280G of the
Internal Revenue Code, then those benefits shall be subject to the parachute
payment limitation provisions of the Letter Agreement.
     4. In no event shall Optionee be entitled to any benefits pursuant to this
Addendum unless (i) Optionee shall have executed and delivered to the
Corporation the separation agreement required under Paragraph 12 of Appendix II
to the Letter Agreement and (ii) Optionee is in material compliance with his
obligations to the Corporation pursuant to his Confidentiality and Invention
Assignment Agreement during and subsequent to Optionee’s employment.
     5. To the extent the provisions of this Addendum conflict with the
provisions of the Option Agreement, the provisions of this Addendum shall be
controlling.
     6. Except to the extent modified by this Addendum, all the terms and
conditions of the Option Agreement shall continue in full force effect.
     7. Optionee hereby acknowledges that the Option shall cease to qualify for
favorable tax treatment as an incentive stock option under the federal tax laws
(if the Option is designated as an Incentive Stock Option in the Notice of Grant
of Stock Option relating to such Option) if (and to the extent) the Option is
exercised: (A) more than three (3) months after the date Optionee ceases to be
an Employee for any reason other than death or Permanent Disability or (B) more
than twelve (12) months after the date Optionee ceases to be an Employee by
reason of Permanent Disability. For purposes of this Paragraph 7, the terms
“EMPLOYEE” and “PERMANENT DISABILITY” shall have the meanings assigned to them
in the Option Agreement.
     IN WITNESS WHEREOF, BROADCOM CORPORATION has caused this Addendum to be
executed by its duly-authorized officer, and Optionee has executed this
Addendum, all as of the Effective Date specified below.

            Broadcom Corporation
            By:   Scott A. McGregor         Title: President and Chief Executive
Officer        Optionee
              Eric K. Brandt           

EFFECTIVE DATE:                      ___, 200_

 